NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                               FILED
                            FOR THE NINTH CIRCUIT                                AUG 21 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

TRAVELL L. BRADFORD,                             No. 12-35211

              Plaintiff - Appellant,             D.C. No. 3:08-cv-00644-BR

  v.
                                                 MEMORANDUM*
CLACKAMAS COUNTY; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted August 12, 2014**
                             San Francisco, California

Before: HAWKINS, THOMAS, and McKEOWN, Circuit Judges.

       Travell Bradford (“Bradford”) appeals pro se the district court’s final

judgment and dismissal orders in his 42 U.S.C. § 1983 action against prison

officials. He claims the district court erred in dismissing all but one defendant


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from his first claim for relief and in dismissing his second and third claims for

relief in their entirety. He also claims the district court abused its discretion in

allowing certain witness testimony. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm. Because the parties are familiar with the history of the case, we

need not recount it here.

                                            I

      We review de novo a district court’s dismissal of claims on statute of

limitations grounds. Ellis v. City of San Diego, 176 F.3d 1183, 1188 (9th Cir.

1999). Oregon’s two-year personal injury statute of limitations governs the

timeliness of this § 1983 action. See Sain v. City of Bend, 309 F.3d 1134, 1139

(9th Cir. 2002). The district court properly determined that Bradford’s second and

third claims for relief were time barred because all the incidents Bradford alleged

in those claims occurred more than two years prior to the filing of his complaint on

May 16, 2008.

      We review de novo a dismissal for failure to state a claim. Ortez v. Wash.

Cnty., 88 F.3d 804, 807 (9th Cir. 1996). Dismissal is proper if “it appears beyond

doubt that he can prove no set of facts in support of his claim which would entitle

him to relief.” Id. (internal quotation marks omitted). The district court properly

dismissed the first claim as to Sheriff Roberts because Bradford set forth no facts


                                            2
alleging that the Sheriff “participated in or directed the violations, or knew of the

violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045

(9th Cir. 1989). The district court also properly dismissed the first claim as to

Clackamas County because Bradford set forth no facts alleging that the County

“had a deliberate policy, custom, or practice that was the moving force behind the

constitutional violation he suffered,” or that the County “fail[ed] to properly train

[its] officers and the failure to train amount[ed] to deliberate indifference to [his]

rights.” Galen v. Cnty. of L.A., 477 F.3d 652, 667 (9th Cir. 2007) (internal

quotation marks omitted).

      We review a grant of summary judgment de novo. Taylor, 880 F.2d at 1044.

“In order for a person acting under color of state law to be liable under section

1983 there must be a showing of personal participation in the alleged rights

deprivation.” Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). The district

court properly granted summary judgment to defendants Moore, Bergerson, and

Dunkle because Bradford failed to produce evidence of personal participation by

those defendants and alleged only that they were present during and observed the

May 31, 2006, incident.

                                           II




                                           3
      “When, as here, a party seeks to argue the merits of an order that does not

appear on the face of the notice of appeal, we generally consider two factors: (1)

whether the intent to appeal a specific judgment can be fairly inferred and (2)

whether the appellee [was] prejudiced by the mistake.” Lolli v. Cnty. of Orange,

351 F.3d 410, 414 (9th Cir. 2003) (alteration in original and internal quotation

marks omitted). While Bradford’s intent to appeal the district court’s evidentiary

rulings and admission of expert testimony is not readily apparent from his notices

of appeal, he nonetheless raised these arguments in his opening brief, and

Clackamas County fully briefed them in response. Clackamas County was not

prejudiced as a result. “Liberally constru[ing]” Bradford’s pleadings, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), we conclude that we have jurisdiction to consider

these claims.

      We review for an abuse of discretion the district court’s evidentiary rulings,

Boyd v. City & Cnty. of San Francisco, 576 F.3d 938, 943 (9th Cir. 2009), and the

decision to admit expert testimony, Millenkamp v. Davisco Foods Int’l Inc., 562

F.3d 971, 979 (9th Cir. 2009). “A party seeking reversal for evidentiary error must

show that the error was prejudicial, and that the verdict was ‘more probably than

not’ affected as a result.” Boyd, 576 F.3d at 943 (quoting McEuin v. Crow Equip.

Corp., 328 F.3d 1028, 1032 (9th Cir. 2003)). We conclude the district court did


                                          4
not abuse its discretion in allowing the testimony of Sergeant Robert Jensen as a

lay witness and the expert testimony of Dr. Reed Wilson because Bradford has

failed to show that the testimony was prejudicial and “more probably than not”

affected the verdict.

                                        III

      We do not consider all other arguments raised for the first time on appeal.

Raich v. Gonzales, 500 F.3d 850, 868 (9th Cir. 2007).



      AFFIRMED.




                                         5